ALT~TIN    11.   TEXA‘3

  WI&          WIJ&ON
AlTORNEY         OI”,NE-L                      October     13, 1929




           Honorable   Zollie Steakley                              Opinion   No. WW -7 17
           Secretary  of State
           Capitol Station                                    Re:   What is the filing fee to be
           Austin, Texas                                            charged and collected by the
                                                                    Secretary    of State for the filing
                                                                    of the articles   of incorporation
                                                                    of an endowment fund with its
                                                                    purpose   being to raise funds for
           Dear   Sir:                                              a church?

                      You requested   from   this office    an opinion   on the following    question:

                    1. Whether the proposed endowment fund corporation      is a ‘church”,
           thereby entitled to pay the $10.00 filing fee instead of the $25.00 fee as set
           out in Article  9.03a(l) of the Texas Non-Profit  Corporation  Act.

                      The Endowment      Fund of Christ Episcopal     Church, Tyler,         Texas
           proposes     to do business    in this State for the following purpose;

                                 “To support, encourage       and assist the religious
                      activities  of Christ Episcopal      Church, Tyler, Texas,
                      being the regularly     organized   and long existing parish
                      of the Protestant    Episcopal    Church within the Diocese
                      of Texas, which bears said name and is now situated in
                      the City of Tyler, Smith County, Texas; and in the accom-
                      plishment of such purposes        to receive gifts, devises and
                      bequests and otherwise to acquire funds and properties,
                      real or personal,     ”

                   Article   9.03a( 1) of the Texas Non-Profit      Corporation   Act (H.B. 145,
           Acts 56th Leg., R.S. 1959) orovides       that the Secretary    of State shall charge
           $25.00 for filing the articles    of incorporation    of a corporation   organized
           under the Act except     that the filing fee is $10.00 in the case of a “church”.
           Prior  to the enactment of Article 9.03a(l),      Article  3914 V.T.C.S.    governed
           the fee charged for the filing of the article of non-profit       corporations.    It
           provided in part:

                                 “Upon   filing each charter --of a corporation     for the
                      support   of public worship,    any benevolent,   charitable,
                      educational,   missionary,    literary or scientific   undertaking
                      --a filing fee of Ten ($10) Dollars.”
Honorable   Zollie    Steakley,   Page   2 (WW-717)




         It is our opinion that the Endowment Fund of Christ Episcopal        Church,
Tyler, Texas, is not a “church” within the meaning of that term as used in
Article   9.03a(l) and that the Secretary   of State should charge and collect
$25.00 for the filing of the articles   of incorporation   and issuing a certificate
of incorporation   for the said endowment.

          The term “church” usually refers to a congregation,       association,
or society of persons organized for the purpose of religious        and worship
activities.   It also may mean the building or place of worship in which a
particular   congregation    meets.   It may refer to the great body of persons
subscribing    to the Christian belief.    See 45 Am.Jur.2d   723. 14 C.J.S. 1116,
None, of the definitions   of that term given by the authorities   extend to an
organization    which purpose is to receive and collect funds for the benefit
of a church.

         In reference  to your second inquiry,        we can only direct your attention
to the language defining the term “church”,           since it is not the policy of this
office to prescribe   general standards.

                                         SUMMARY

                     The Endowment Fund of Christ Episcopa~l
                      Church, Tyler, Texas, is not a “church’
                     within the meaning of that term as used in
                     Article   9.03a(l)  of the Texas Non-Profit
                     Corporation    Act, and the Secretary     of State
                     should charge and collect $25.00 for the
                     filing of the-articles   of incorporation   and
                     issuing a certificate    of incorporation   for
                     ,the said endowment.

                                              Yours   very   truly,

                                              WILL WILSON
                                              Attorney General        of Texas

                                              FRED B. WERKENTHIN
                                              Assistant Attorney General




                                              Assistant   Attorney     General

BES:jg
Honorable    Zollie   Steakley,   Page   3 (WW-717)




APPROVED:

OPINION     COMMITTEE:

Geo. P. Blackburn.      Chairman

Riley Eugene Fletcher
Paul W. Floyd, Jr.
Jack Goodman
Houghton Brownlee,   Jr.

REVIEWED   FOR THE ATTORNEY                GENERAL
BY:
    W. V. Geppert